
	
		II
		109th CONGRESS
		2d Session
		S. 3667
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2006
			Mr. Frist (for himself,
			 Mr. Lugar, Mr.
			 Inouye, and Mr. Brownback)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote nuclear nonproliferation in North
		  Korea.
	
	
		1.Short
			 titleThis Act may be cited as
			 the North Korea Nonproliferation Act
			 of 2006.
		2.Statement of
			 policyIn view of North
			 Korea’s manifest determination to proliferate missiles, nuclear weapons, and
			 other weapons of mass destruction in violation of international norms and
			 expectations, it should be the policy of the United States to impose sanctions
			 on persons who transfer such weapons, and goods and technology related to such
			 weapons, to and from North Korea in the same manner as persons who transfer
			 such items to and from Iran and Syria currently are sanctioned under United
			 States law.
		3.Amendments to
			 Iran and Syria Nonproliferation Act
			(a)Reporting
			 requirementsSection 2 of the Iran and Syria Nonproliferation Act
			 (Public Law 106–178; 50 U.S.C. 1701 note) is amended—
				(1)in the heading,
			 by inserting , NORTH
			 KOREA, after IRAN; and
				(2)in subsection
			 (a)—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by
			 striking Iran, or and inserting Iran,; and
						(ii)by
			 inserting after Syria the following: , or on or after
			 January 1, 2006, transferred to or acquired from North Korea after
			 Iran; and
						(B)in paragraph (2),
			 by inserting , North Korea, after Iran.
					(b)Conforming
			 amendmentsSuch Act is further amended—
				(1)in section 1, by
			 inserting , North
			 Korea, after Iran;
				(2)in section 5(a),
			 by inserting , North Korea, after Iran both
			 places it appears; and
				(3)in section
			 6(b)—
					(A)in the heading,
			 by inserting , North
			 Korea, after Iran; and
					(B)by inserting
			 , North Korea, after Iran each place it
			 appears.
					4.Sense of
			 Congress on international cooperationCongress urges all governments concerned
			 about the threat of proliferation involving North Korea to impose measures on
			 persons involved in such proliferation that are similar to those imposed by the
			 United States Government pursuant to the Iran, North Korea, and Syria
			 Nonproliferation Act, as amended by this Act.
		
